 Case: 4:19-cv-02861-SPM Doc. #: 15 Filed: 04/21/20 Page: 1 of 2 PageID #: 1270


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION
AMY DRURY REDD,                                    )
                                                   )
          Plaintiff,                               )
                                                   )
    v.                                             )       No. 4:19-CV-02861-SPM
                                                   )
ANDREW M. SAUL,                                    )
Commissioner of the Social Security                )
Administration,                                    )
                                                   )
          Defendant.                               )


                                 MEMORANDUM AND ORDER

         This case is before the Court on Commissioner Andrew M. Saul’s (“the Commissioner’s”)

Motion to Reverse and Remand the case to the Commissioner for further administrative action

pursuant to sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g). (Doc.

14). Plaintiff has no objection to the motion. The parties have consented to the jurisdiction of the

undersigned United States Magistrate Judge pursuant to 28 U.S.C.§ 636(c)(1). (Doc. 7).

         On October 22, 2019, Plaintiff filed a Complaint seeking review of the Commissioner’s

decision that Plaintiff was not under a disability within the meaning of the Social Security Act. (Doc.

1). The Commissioner filed his answer and the transcript of the administrative proceedings on

January 27, 2020. (Docs. 9, 10). Plaintiff filed a brief in support of the Complaint on February 26,

2020. (Doc. 11).

         On April 8, 2020, the Commissioner filed the instant motion to reverse and remand the case

to the Commissioner for further action under sentence four of section 205(g) of the Social Security

Act, which permits the Court “to enter, upon the pleadings and transcript of the record, a judgment

affirming, modifying, or reversing the decision of the Commissioner, with or without remanding the

cause for a rehearing.” 42 U.S.C. § 405(g). The Commissioner represents in his motion that upon
 Case: 4:19-cv-02861-SPM Doc. #: 15 Filed: 04/21/20 Page: 2 of 2 PageID #: 1271


review of the record, agency counsel determined that remand was necessary for further evaluation

of Plaintiff’s claim. The Commissioner states that “[o]n remand, the Commissioner will fully

evaluate the record including evidence relating to Plaintiff’s treatment in 2018, reevaluate the

opinion of Amy Rauchway, D.O., Plaintiff’s treating neurologist, afford Plaintiff the opportunity to

submit new evidence, and make a de novo decision.”

       Upon review of Plaintiff’s brief in support of his complaint, the ALJ’s decision, and the

Commissioner’s motion, the Court agrees with the parties that this case should be reversed and

remanded pursuant to sentence four of 42 U.S.C. § 405(g).

       Accordingly,

       IT IS HEREBY ORDERED that the Commissioner’s Motion to Reverse and Remand

(Doc. 14) is GRANTED.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that decision of the

Commissioner of Social Security is REVERSED and that this case is REMANDED under Sentence

Four of 42 U.S.C. § 405(g) for reconsideration and further proceedings consistent with this opinion.




                                                 SHIRLEY PADMORE MENSAH
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 21st day of April, 2020.




                                                -2-
